BYERS, District Judge.
The bankrupt moves to dismiss his voluntary petition filed April 12; 1939, and the adjudication of the following day, because of his alleged error of fact in miscalculating the six year period covered by his earlier discharge, which did not expire until on or about July 21, 1939.
Three of his creditors oppose, thus distinguishing this case from In re Nash, D.C., 249 F. 375, and In re Feifer, D.C., 22 F. Supp. 541.
This bankrupt seeks to avoid In re Epstein, D.C., 12 F.Supp. 450, by calling his own vacillation of purpose, a mistake of fact. It is so much like the one of law in the case cited, that the decision there will be followed.
The citations in the brief filed for the bankrupt are precisely inapplicable.
Motion denied. Settle order.